FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ARTURO PARRA CAMACHO,                       No. 08-74249
a.k.a. Luis Camacho Parra,
                                                 Agency No. A095-660-807
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                 On Remand From The United States Supreme Court

Before:        TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.**

       Luis Arturo Parra Camacho petitions for review of the Board of Immigration

Appeals’ (“BIA”) order upholding an immigration judge’s denial of cancellation of

removal under 8 U.S.C. § 1229b(a). In our original decision, we relied on

Mercado-Zazueta v. Holder, 580 F.3d 1102 (9th Cir. 2009), to hold that Parra

Camacho could impute his stepfather’s legal status to himself to meet the five-year


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Following the death of Judge Beezer, Judge Clifton was drawn to
replace Judge Beezer on the panel.
lawful permanent residence requirement under 8 U.S.C. § 1229b(a)(1). We

therefore granted the petition for review. Camacho v. Holder, 412 F. App’x 32

(9th Cir. 2011) (unpublished). The Supreme Court granted certiorari, vacated our

decision, and remanded for reconsideration in light of Holder v. Martinez

Gutierrez, 132 S. Ct. 2011, 2017 (2012). See Holder v. Camacho, — S. Ct. —,

2012 WL 1912199 (May 29, 2012).

       Because Mercado-Zazueta is no longer valid precedent on the issue of

imputation under 8 U.S.C. § 1229b, see Sawyers v. Holder, — F.3d —, 2012 WL

2507513 (9th Cir. June 29, 2012) (per curiam), we now reject Parra Camacho’s

imputation argument concerning his stepfather’s lawful permanent residence.

      As the parties do not dispute that Parra Camacho, on his own, lacks the

requisite lawful permanent residence, we uphold the BIA’s decision to deny

cancellation of removal.

      PETITION FOR REVIEW DENIED.




                                         2                                    08-74249